     Case 2:20-cv-10412-JWH-JC Document 5 Filed 12/17/20 Page 1 of 5 Page ID #:14



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
      WILLIAM R. PHILLIPS,                  )   Case No. 2:20-cv-10412-JWH-JC
11                                          )
                         Petitioner,        )
12                                          )   ORDER (1) SUMMARILY
                  v.                        )   DISMISSING PETITION FOR WRIT
13                                          )   OF HABEAS CORPUS; AND
      JOSIE GASTELO,                        )   (2) DENYING A CERTIFICATE OF
14                                          )   APPEALABILITY
                     Respondent,            )
15    ____________________________          )
16 I.      SUMMARY
17         On November 2, 2020, petitioner William R. Phillips, who is in state
18 custody and is proceeding pro se, filed a Petition for Writ of Habeas Corpus by a
19 Person in State Custody (“Petition”) pursuant to 28 U.S.C. § 2254. The Petition,
20 construed liberally, seeks dismissal of a federal supervised release violation
21 petition and removal of a federal supervised release violation detainer that
22 assertedly are affecting petitioner’s state security level and keeping him from
23 certain educational and work programs (e.g., fire camp). (Petition at 5-6). He
24 contends that dismissal of the federal supervised release violation petition/removal
25 of the detainer would be in the interests of justice because he has been discipline
26 free since he received his GED and will be 85 when he completes his current state
27 sentence. (Petition at 5-6).
28 ///
     Case 2:20-cv-10412-JWH-JC Document 5 Filed 12/17/20 Page 2 of 5 Page ID #:15



 1 ///
 2          Rule 4 of the Rules Governing Section 2254 Cases in the United States
 3 District Courts provides that a petition for writ of habeas corpus “must” be
 4 summarily dismissed “[i]f it plainly appears from the petition and any attached
 5 exhibits that the petitioner is not entitled to relief in the district court.” Here, as it
 6 plainly appears from the Petition that petitioner is not entitled to the relief he seeks
 7 in the instant action, the Petition must be dismissed.
 8 II.      PERTINENT BACKGROUND1
 9          On April 10, 2002, petitioner pleaded guilty in the Federal Criminal Case to
10 three counts of violating Title 18, United States Code, section 2113(a)(d) (armed
11 bank robbery). On January 26, 2004, the assigned District Judge sentenced
12 petitioner to a total term of 188 months in prison to be followed by a five-year term
13 of supervised release. Petitioner was apparently released from prison and
14 commenced his supervised release in or about 2016.
15          In October 2018, petitioner committed and was charged with second degree
16 armed robbery in the State Case. In July 2019, petitioner pleaded guilty to second
17 degree robbery and was sentenced to a total of 25 years in state prison.
18          The docket for the Federal Criminal Case reflects three sealed entries
19 between November 13, 2018 and November 16, 2018 – approximately a month
20 after petitioner was charged in the State Case. The Petition suggests that such
21 sealed entries correspond to a supervised release violation petition/warrant.
22 ///
23
            1
24            The procedural history set forth in this section is derived from the Petition and
     supporting document and the public docket and court records in the following cases of which
25   this Court takes judicial notice: (1) Los Angeles County Superior Court Case No. SA099236
     (accessible via http://www.lacourt.org/criminalcasesummary) (“State Case”); and (2) United
26
     States v. Phillips, CDCA Case No. 2:01-cr-00652-FMC (“Federal Criminal Case”). See Fed. R.
27   Evid. 201; Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (court may take
     judicial notice of undisputed matters of public record including documents on file in federal or
28   state courts).

                                                    2
     Case 2:20-cv-10412-JWH-JC Document 5 Filed 12/17/20 Page 3 of 5 Page ID #:16



 1 ///
 2 III.     DISCUSSION
 3          A state prisoner may obtain federal habeas relief “only on the ground that he
 4 is in custody in violation of the Constitution or laws or treaties of the United
 5 States.” 28 U.S.C. § 2254(a). As petitioner neither asserts nor demonstrates that
 6 he is in custody in violation of the Constitution or laws or treaties of the United
 7 States, the Petition and this action should be dismissed without prejudice to
 8 petitioner’s ability to seek dismissal of any supervised release violation
 9 petition/warrant or removal of a related detainer in the Federal Criminal Case.
10          First, as petitioner apparently recognizes, he has no federal constitutional
11 right to resolution of any pending federal supervised release violation petition at
12 this juncture. See Petition at 5 (acknowledging federal supervised release violation
13 may not be resolved until completion of petitioner’s state sentence). There is no
14 Sixth Amendment right to a speedy trial in supervised release revocation
15 proceedings. United States v. Gavilanes-Ocaranza, 772 F.3d 624, 628 (9th Cir.
16 2014), cert. denied, 577 U.S. 894 (2015). While a defendant does have a right to a
17 reasonably prompt hearing on revocation of supervised release rooted in the Fifth
18 Amendment’s Due Process Clause (id.; United States v. Santana, 526 F.3d 1257,
19 1259 (9th Cir. 2008)), such right is not triggered until the violator is in custody on
20 the violation warrant and is not triggered when such warrant is unexecuted and is
21 merely placed as a detainer at an institution where the violator is already in custody
22 serving a sentence for a crime committed while on supervised release. See Moody
23 v. Daggett, 429 U.S. 78, 86-89 (1979) (parole violation warrant); United States v.
24 Bartholdi, 453 F.2d 1225, 1226 (9th Cir. 1972) (probation violation warrant); 2
25 United States v. Magana-Colin, 359 Fed. Appx. 837, 838 (9th Cir. 2009)
26
            2
27            Although Moody and Bartholdi respectively involved a parole violation warrant and a
     probation violation warrant, proceedings for revocation of probation, parole and supervised
28   release are treated as equivalents for due process purposes. Santana, 526 F.3d at 1259 n.2.

                                                   3
     Case 2:20-cv-10412-JWH-JC Document 5 Filed 12/17/20 Page 4 of 5 Page ID #:17



 1 (supervised release violation warrant), cert. denied, 560 U.S. 958 (2010).
 2         Second, to the extent petitioner suggests that he is entitled to federal habeas
 3 relief due to the impact a detainer/pending supervised release violation petition/
 4 warrant is assertedly having on his security level and the availability of certain
 5 educational and work programs, his claim is not cognizable on federal habeas
 6 review. Prisoners do not have a constitutional right to a particular security
 7 classification. Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987). Nor
 8 do they have a constitutional right to rehabilitation programs. Rizzo v. Dawson,
 9 778 F.2d 527, 531 (9th Cir. 1985). Accordingly, the deprivation of such matters
10 would not violate the Constitution, laws or treaties of the United States, rendering
11 petitioner unable to demonstrate that he is entitled to federal habeas relief due to
12 being in custody in violation of the same.
13 IV      ORDERS
14         For the foregoing reasons, IT IS ORDERED that the Petition and this action
15 are dismissed without prejudice to any relief to which petitioner may be entitled in
16 the Federal Criminal Case and that judgment be entered accordingly.
17         The Court also concludes that a certificate of appealability is unwarranted in
18 this case because petitioner has failed to make a substantial showing of the denial
19 of a constitutional right and, under the circumstances, jurists of reason would not
20 disagree with the Court’s determination that the Petition should be summarily
21 dismissed. Thus, a certificate of appealability is denied.
22 DATED: December 17, 2020
23
                                     ________________________________________
24                                   HONORABLE JOHN W. HOLCOMB
25                                   UNITED STATES DISTRICT JUDGE
26 Presented this 28th day of November 2020 by:
27
28 ____________/s/_______________________

                                               4
     Case 2:20-cv-10412-JWH-JC Document 5 Filed 12/17/20 Page 5 of 5 Page ID #:18



 1 Honorable Jacqueline Chooljian
   UNITED STATES MAGISTRATE JUDGE
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          5
